DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-10 and 12-21 of U.S. Application 16/672,558 filed on July 30, 2021 are presented for examination.
EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with David Hoang and Gerald Stevens on August 17, 2021.

Please amend claim 1 to “A current sensor comprising: a magnetic sensor to sense a magnetic field in a predetermined magnetic sensing direction, the magnetic sensor including: a chip on which at least one magnetic device is provided; and a conductor to which the magnetic sensor is attached, the conductor allowing a current to flow therethrough; wherein a length of the chip in the magnetic sensing direction is about twice or more than a length of the chip in an orthogonal direction that is orthogonal or substantially orthogonal to the magnetic sensing direction; the magnetic sensor senses a magnetic field produced by the current; the conductor includes two channels that allow the current to flow therethrough; wherein the two channels are offset from one another in the magnetic sensing direction; and the at least one magnetic device is located between the two channels of the conductor”.

Response to Arguments

Entry of Amendments
Amendments to claims 1-10 and 12-16 have been entered.
Claim 11 has been cancelled.
Claims 19-21 have been added


Rejections under USC 102 and 103
“Applicant's arguments filed on 12/27/2016 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: wherein a length of the chip in the magnetic sensing direction is about twice or more than a length of the chip in an orthogonal direction that is orthogonal or substantially orthogonal to the magnetic sensing direction; wherein the two channels are offset from one another in the magnetic sensing direction in combination with the other limitations of the claim. 

Claims 2-10, 13-15, 17, and 18 are also allowed as they depend on allowed claim 1.

Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a current sensor comprising: wherein a length of the chip in the magnetic sensing direction is about twice or more than a length of the chip in an orthogonal direction that is orthogonal or substantially orthogonal to the magnetic sensing direction; the two magnetic devices in the magnetic sensor are opposed to the two channels, respectively in combination with the other limitations of the claim.

Claims 16 and 19-21 are also allowed as they depend on allowed claim.
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hotz et al (USPGpub 20100045286): discloses a current transducer with two conductor path. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868